Exhibit 10.21(b)

 

 

AMENDMENT

TO THE

MASTER LOAN AGREEMENT

 

 

THIS AMENDMENT is entered into as of February 5, 2013, between FARM CREDIT
SERVICES OF AMERICA, FLCA (“Farm Credit”) and Green Plains Shenandoah LLC,
 Omaha,  Nebraska (the “Company”).

 

BACKGROUND

 

Farm Credit and the Company are parties to a Master Loan Agreement dated
September 28, 2011 (such agreement is hereinafter referred to as the
“MLA”).  Farm Credit and the Company now desire to amend the MLA.  For that
reason, and for valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), Farm Credit and the Company agree as follows:



1.Section 10(H) of the MLA is hereby amended and restated to read as follows:

 

SECTION 10.Negative Covenants.  Unless otherwise agreed to in writing by Agent
(as defined in the MLA), while this agreement is in effect the Company will not:

 

(H)Dividends, Etc.    Declare or pay any dividends, or make any distribution of
assets to the member/owners, or purchase, redeem, retire or otherwise acquire
for value any of its equity, or allocate or otherwise set apart any sum for any
of the foregoing, except that a distribution may be accrued to the Company’s
members/owners of up to 40% of the year-to-date net profit before taxes
(according to GAAP) and payment of this accrued amount may be made after the end
of each fiscal quarter, provided that the Company has been and will remain in
compliance with all loan covenants, terms and conditions. Furthermore, after
receipt of the audited financial statements for the pertinent fiscal year,
additional distributions may be made in excess of the quarterly distribution(s)
so long as aggregate distributions do not exceed 75% of the net profit before
taxes, less the amount previously accrued as a tax dividend, for such fiscal
year, and provided that the Company has been and will remain in compliance with
all other loan covenant, terms and conditions.

2.            Section 10(I) of the MLA shall be deleted in its entirety.

 

3.Section 11 of the MLA is hereby amended and restated to read as follows:

 

SECTION 11.Financial Covenants.  Unless otherwise agreed to in writing, while
this agreement is in effect:



(A)Working Capital.  The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 9(H)
hereof an excess of current assets over current liabilities  (both as determined
in accordance with GAAP consistently applied) of not less than $8,000,000.00,
except that in determining current assets, any amount available under the
Revolving Term Loan Supplement (less the amount that would be considered a
current liability under GAAP if fully advanced) hereto may be included.



(B)Net Worth.  The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 9(H)
hereof an excess of total assets over total



--------------------------------------------------------------------------------

 

Exhibit 10.21(b)

liabilities  (both as determined in accordance with GAAP consistently applied)
of not less than $60,000,000.00.



(C)Debt Service Coverage Ratio.  The Company will have at the end of each fiscal
year of the Company a “Debt Service Coverage Ratio” (as defined below) for such
year of not less than 1.00 to 1.00.  For purposes hereof, the term “Debt Service
Coverage Ratio” shall mean the following (all as calculated for the most current
year end in accordance with GAAP consistently applied):  (1) net income (before
taxes), plus depreciation and amortization, plus new equity injection(s),
divided by $2,000,000.00.

4.Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.

 

 

IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.

 

 

 

 

 

FARM CREDIT SERVICES OF

AMERICA, FLCA

GREEN PLAINS SUPERIOR LLC

 

 

By:

/s/ Kathryn J. Frahm

By:

/s/ Todd Becker

 

 

Title:

VP Commercial Lender

Title:

President and CEO

 

 



--------------------------------------------------------------------------------